t c no united_states tax_court cheryl j miller petitioner v commissioner of internal revenue respondent john h lovejoy petitioner v commissioner of internal revenue respondent docket nos filed date ps husband h and wife w separated in and divorced in following a contested divorce proceeding the denver colorado district_court the state court issued permanent orders granting w sole custody of ps’ two minor children the permanent orders also provided that h shall claim both of the children on his tax returns as exemptions in accordance with the permanent orders h claimed the dependency_exemptions for the children on his and federal_income_tax returns however he did not attach a completed form_8332 release of claim to exemption for child of divorced or separated parents signed by w to either of the returns instead h attached portions of the permanent orders to his returns as support for the claimed dependency_exemptions the permanent orders were not signed by w consenting to the release of the dependency_exemptions to h the permanent orders were executed by the state court judge and were signed by w’s attorney signifying approval as to form held the permanent orders do not qualify as a written declaration signed by the custodial_parent confirming that the custodial_parent will not claim the children as dependents for and thus attaching the permanent orders to h’s tax returns did not satisfy the requirements of sec_152 i r c and h is not entitled to claim the dependency_exemptions for his minor children william c waller jr for petitioner in docket no thomas g hodel for petitioner in docket no sara j barkley for respondent marvel judge respondent determined deficiencies in the federal_income_tax of petitioner cheryl j miller formerly cheryl j lovejoy ms miller for the taxable years and of dollar_figure and dollar_figure respectively respondent also determined deficiencies in the federal_income_tax of petitioner john h lovejoy mr lovejoy for the taxable years and of dollar_figure and dollar_figure respectively these cases have been consolidated for purposes of trial briefing and opinion because they involve common questions of fact and law arising from the separation and divorce of petitioners in a prior opinion in these cases miller v commissioner tcmemo_1999_273 we decided that unallocated child_support and maintenance payments made pursuant to a colorado state court decree were not deductible by the payor spouse under sec_215 or includable in the income of the payee spouse under sec_71 the only issues remaining for decision’ are whether a state court decree which awarded the dependency_exemptions for petitioners' minor children to the noncustodial_parent but which was not signed by the custodial_parent qualifies as a written declaration signed by the custodial_parent that she will not claim the children as dependents as required by sec_152 and if issue is resolved in favor of the noncustodial_parent whether the custodial_parent regained the right to claim the dependency_exemptions because the noncustodial_parent failed to pay all of the child_support required by the state court decree ‘all section references are to the internal_revenue_code as in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the only other issues raised by the notices of deficiency are computational findings_of_fact some of the facts have been stipulated and are so found the parties' stipulations of fact are incorporated herein by reference petitioners cheryl j miller and john h lovejoy resided in colorado during the years in issue and when the petitions in these consolidated cases were filed petitioners were married on date they had two children during their marriage---krista holly lovejoy born on date and dean ross lovejoy born on date collectively the children in date petitioners separated ms miller remained in the family home and mr lovejoy moved into a separate residence mr lovejoy and ms miller maintained separate residences throughout and and were not members of the same household at any time during those years shortly after petitioners separated ms miller filed a petition for dissolution of marriage seeking inter alia a divorce temporary and permanent maintenance and child_support the divorce case on date nunc_pro_tunc date the denver colorado district_court the state court signed temporary orders’ in the divorce case that incorporated temporary orders may provide for temporary payment of continued stipulations agreed to by the parties the temporary orders conferred joint custody of the children on ms miller and mr lovejoy but designated ms miller the primary residential custodian for the children the temporary orders were silent regarding which party was authorized to claim the dependency_exemptions for the children following several days of testimony in a contested divorce proceeding the state court issued permanent orders on date nunc_pro_tunc date granting ms miller sole custody of the children the permanent orders also provided that mr lovejoy shall claim both of the children on his tax returns as exemptions the permanent orders were not signed by ms miller however they were executed by the state court judge and were also signed by the attorneys for ms miller and mr lovejoy under a caption that read approved as to form in accordance with the permanent orders mr lovejoy claimed dependency_exemptions for both children on his and federal_income_tax returns however he did not attach a completed form_8332 signed by ms miller to either of the returns instead mr lovejoy attached some portion of the continued debts use of property custody maintenance child_support or attorney's_fees during the pendency of divorce or separation proceedings colo rev stat sec permanent orders to his and federal_income_tax returns to document his entitlement to the dependency_exemptions ms miller did not claim the dependency_exemptions for the children on her and federal_income_tax returns or on an amended_return that she filed for however ms miller was granted leave to amend her petition in this case prior to trial to assert that she was entitled to claim the dependency_exemptions ms miller based her claim to the dependency_exemptions on a section of the colorado uniform dissolution of marriage act udma which provides a parent shall not be entitled to claim a child as a dependent if he or she has not paid all court-ordered child_support for that year or if claiming the child as a dependent would not result in any_tax benefit colo rev stat sec ms miller alleged that mr lovejoy had failed to pay all court-ordered child_support for and and that this failure entitled her to the dependency_exemptions under colorado law at the conclusion of the trial the parties were asked to brief the issue of whether the permanent orders qualified as a declaration signed by the custodial_parent releasing the respondent also was granted leave to amend his answer in mr lovejoy's case to assert protectively that mr lovejoy was not entitled to claim the dependency_exemptions for the children if ms miller's claim to the dependency_exemptions was upheld dependency_exemptions to the noncustodial_parent under sec_152 e opinion a taxpayer may claim a dependency_exemption for a child as long as the child meets the statutory definition of dependent sec_151 a ordinarily a taxpayer may claim a child as a dependent for a particular calendar_year only if the taxpayer provides over half of the child's support during that calendar_year see sec_152 however special rules determine which parent may claim a minor child as a dependent where the parents are divorced or separated see sec_152 prior to the definition of dependent led to substantial controversy in cases involving divorced or separated taxpayers because determining which parent provided over one-half of a child's support presented difficult issues of proof and substantiation see h rept part pincite in congress amended sec_152 to simplify the rules for determining which parent properly may claim the dependency_exemption s for federal_income_tax purposes see deficit_reduction_act_of_1984 publaw_98_369 98_stat_799 the pertinent parts of sec_152 as amended provide sec_152 support_test in case of child of divorced parents etc -- custodial_parent gets exemption ----except as otherwise provided in this subsection if-- a a child as defined in sec_151 receives over half of his support during the calendar_year from his parents--- who are divorced or legally_separated under a decree of divorce or separate_maintenance who are separated under a written_separation_agreement or who live apart at all times during the last months of the calendar_year and b such child is in the custody of one or both of his parents for more than one-half of the calendar_year such child shall be treated for purposes of subsection a as receiving over half of his support during the calendar_year from the parent having custody for a greater portion of the calendar_year hereinafter in this subsection referred to as the custodial_parent exception where custodial_parent releases claim to exemption for the year --a child of parents described in paragraph shall be treated as having received over half of his support during a calendar_year from the noncustodial_parent if-- a the custodial_parent signs a written declaration in such manner and form as the secretary may by regulations prescribe that such custodial_parent will not claim such child as a dependent for any taxable_year beginning in such calendar_year and b the noncustodial_parent attaches such written declaration to the noncustodial parent’s return for the taxable_year beginning during such calendar_year for purposes of this subsection the term noncustodial_parent means the parent who is not the custodial_parent under sec_152 as amended the custodial_parent is entitled to claim the dependency_exemption with respect to his or her child unless one of three exceptions applies see sec_152 sec_1_152-4t a q a-2 temporary income_tax regs fed reg date only one of the exceptions is at issue here--the custodial parent's release of the claim to exemption pursuant to sec_152 although sec_152 was amended effective for years beginning after date the only regulations promulgated with respect to sec_152 since its amendment in are temporary regulations sec_1_152-4t a q a-3 temporary income_tax regs supra provides that a noncustodial_parent may claim the exemption for a dependent_child only if the noncustodial_parent attaches to his her income_tax return for the year of the exemption a written declaration from the custodial_parent stating that he she will not claim the child as a dependent for the taxable_year beginning in such calendar_year in this opinion we refer to the parent having physical custody for the greater part of the year as the custodial_parent and to the parent who is not the custodial_parent as the noncustodial_parent see sec_152 flush language ‘temporary regulations are entitled to the same weight as final regulations see peterson marital trust v commission102_tc_790 affd 78_f3d_795 2d cir 98_tc_141 -- - the declaration required under sec_152 must be made either on a completed form_8332 or on a statement conforming to the substance of form_8332 see sec_1_152-4t a q a-3 temporary income_tax regs supra the exemption may be released for a single year for a number of specified years or for all future years as specified in the declaration sec_1 4t a q a-4 temporary income_tax regs supra in this case mr lovejoy the noncustodial_parent claimed the dependency_exemptions for his minor children for each of the years at issue pursuant to a provision in the permanent orders which summarily stated that mr lovejoy shall claim both of his children on his tax returns as exemptions at trial mr lovejoy testified that although he did not ask ms miller the custodial_parent to complete or sign form_8332 he did attach a copy of portions of the permanent orders to each of his returns for and prior to filing the returns ’ ‘the copies of mr lovejoy's and returns which were admitted into evidence as exhibits to the stipulation of facts did not include any part of the permanent orders as attachments mr lovejoy explained this omission by pointing out that the stipulations were negotiated and agreed upon before any issue regarding the dependency_exemptions was raised and that someone in the service_center could have removed the attachments in her opening statement respondent's counsel acknowledged this was possible we also note that the returns in evidence were incomplete in other ways for example the return was filed electronically although what purports to be the return in the record summarizes the information included on the electronically filed return there is no signature page in continued the issue regarding the dependency_exemptions was raised by ms miller in a motion for leave to amend her petition shortly before trial ms miller has the burden_of_proof regarding her entitlement to the dependency_exemptions in her case see rule a in mr lovejoy's case respondent moved to amend his answer to assert protectively that if ms miller was entitled to claim the dependency_exemptions mr lovejoy was not therefore respondent bears the burden of proving that mr lovejoy is not entitled to the dependency_exemptions see id we accept mr lovejoy's testimony that he attached a copy of the relevant portions of the permanent orders to his income_tax returns for the years at issue we still must decide however whether attaching the permanent orders to mr lovejoy's tax returns satisfied the requirements of sec_152 and sec_1_152-4t a q a-3 temporary income_tax regs supra the answer to the question depends upon whether the permanent orders qualify as a written declaration signed by ms miller confirming that she will not claim the dependency_exemptions with ‘ continued order to file electronically a taxpayer must sign and file form_8453 u s individual income_tax declaration for klectronic filing and transmit it with other paper documents that cannot be filed electronically form_8453 must be received by the internal_revenue_service irs before any electronically filed return is complete see revproc_94_11 1994_1_cb_557 form_8453 for and the attachments to it were not made a part of the record at trial respect to her children for the years at issue see sec_152 e sec_1_152-4t a q a-3 temporary income_tax regs supra the written declaration requirement---form pursuant to the authority conferred upon it by sec_152 as amended the internal_revenue_service irs issued form_8332 to enable a noncustodial_parent to satisfy the written declaration requirement of sec_152 form_8332 requires a taxpayer to furnish the names of the children for which exemption claims were released the years for which the claims were released the signature of the custodial_parent confirming his or her consent the social_security_number of the custodial_parent the date of the custodial parent's signature and the name and the social_security_number of the parent claiming the exemption see neal v commissioner tcmemo_1999_97 paulson v commissioner tcmemo_1996_560 white v commissioner tcmemo_1996_438 satisfying the signature requirement is critical to the successful release of the dependency_exemption within the meaning of sec_152 see neal v commissioner supra paulson v commissioner supra white v commissioner supra sec_152 e expressly provides that the noncustodial_parent may claim the dependency_exemption for a child only if the custodial_parent signs a written declaration sec_152 a and the declaration is attached to the return of the noncustodial_parent see sec_152 b form_8332 incorporates the statutory requirement form_8332 is valid only when signed by the custodial_parent by signing the document the custodial_parent affirmatively consents to the release of the dependency_exemption to the noncustodial_parent in this case mr lovejoy did not attach form_8332 to his federal_income_tax returns for or in fact he did not even ask ms miller to sign form_8332 instead he attached portions of the permanent orders to his returns as a result unless the permanent orders qualify as a statement conforming to the substance of form_8332 see sec_1_152-4t a q a-3 temporary income_tax regs fed reg date mr lovejoy has not satisfied the requirements of either sec_152 e or the applicable regulation we turn therefore to a review of the permanent orders the written declaration requirement are the permanent orders a statement conforming to the substance of form comparing the permanent orders with form_8332 reveals several differences between the two documents form_8332 requires a taxpayer among other things to furnish the years for which the claims were released the signature of the custodial_parent the date of that signature and the social_security_number of the custodial_parent by contrast the permanent orders do not list the years for which the dependency_exemptions were released and they do not bear either the signature of the custodial_parent ms miller or her social_security_number in order for a document to qualify as a statement conforming to the substance of form_8332 it must contain substantially the same information required by form_8332 in particular the document must satisfy the signature requirement of sec_152 the signature of the custodial_parent is critical to the successful implementation of congress’ plan to eliminate support-based disputes regarding dependency_exemptions and to simplify the rules regarding when a noncustodial_parent may claim the dependency_exemptions for his or her children it is beyond debate that ms miller did not sign the permanent orders the permanent orders were executed by the state court judge and also were signed by petitioners’ counsel signifying their approval as to form sec_152 e requires the signature of the custodial_parent we must examine therefore whether either the execution of the permanent orders by the state court judge or the signing of the permanent orders by ms miller’s counsel as to form satisfies the signature requirement of sec_152 is the signature of the custodial parent’s attorney as to form sufficient to satisfy the signature requirement of sec_152 e the permanent orders were issued by the state court judge following a contested divorce hearing held over several days the permanent orders were signed by petitioners’ counsel as to form only although neither petitioner discussed whether the signature of the custodial parent’s counsel approving the form of the permanent orders only is sufficient to satisfy the signature requirement of sec_152 we address the issue sua sponte ms miller’s attorney signed the permanent orders subject_to a qualification which indicated that he was approving only the form of the permanent orders the signature of counsel approving the form of a document ordinarily does not signify general consent to and approval of the substance of the document see generally albright v district_court p 2d colo local rule required counsel to sign a pretrial order signifying his approval as to form and content counsel signed the pretrial order approving it as to form only in order to preserve all objections and exceptions made to the rulings of the court the court held that approval of the content of the order pursuant to the local rules is an approval only of the recital of what transpired at the pretrial conference under the facts of the -- - case such approval does not operate as a waiver of counsel’s objections to the terms of the order or the application of substantive law in the order we believe that the signature of ms miller’s attorney in this case merely signified that ms miller’s attorney had reviewed and approved the form of the permanent orders while preserving ms miller’s right to appeal from the rulings reflected in the permanent orders see id the signature requirement of sec_152 demands more than simply an acknowledgment regarding form the signature of the custodial_parent must confirm the custodial parent’s intention to release the dependency_exemption to the noncustodial_parent and signify her agreement not to claim the dependency_exemption herself the signature of ms miller’s attorney approving the form of the permanent orders does not satisfy the mandate of sec_152 is the signature of the state court judge on the permanent orders sufficient to satisfy the signature requirement of sec_152 e mr lovejoy’s principal argument is that the permanent orders are sufficient to establish his entitlement to the dependency_exemptions because the state court gave him the right to claim them on his tax returns ms miller and respondent sour conclusion is limited to the facts of this case we do not decide whether there are any circumstances under which the signature of a custodial parent’s attorney can ever satisfy the signature requirement of sec_152 disagree contending that in order for a document to qualify under sec_152 the custodial_parent must sign it although the permanent orders gave mr lovejoy the right to claim the dependency_exemptions mr lovejoy still had to satisfy the requirements of sec_152 according to ms miller and respondent mr lovejoy failed to do so we agree this court consistently has held that sec_152 e clearly and unambiguously requires the custodial_parent to sign a written declaration releasing the dependency_exemption for his or her child to the noncustodial_parent see neal v commissioner tcmemo_1999_97 paulson v commissioner tcmemo_1996_560 white v commissioner tcmemo_1996_438 peck v commissioner tcmemo_1996_33 on several occasions we have rejected well- intentioned but flawed attempts to comply with sec_152 see neal v commissioner supra paulson v commissioner supra white v commissioner supra peck v commissioner supra even where a state court judge has entered an order granting the noncustodial_parent the right to claim the federal dependency_exemption for his child and the noncustodial_parent attached a copy of the order to his tax_return we have rejected the noncustodial parent’s claim to the dependency_exemption where the custodial_parent failed to sign a written declaration as required by sec_152 see neal v commissioner supra -- - in neal the taxpayer a noncustodial_parent who had claimed dependency_exemptions for all three of his children on his federal_income_tax returns for the years at issue supported his claim to the exemptions by attaching forms one for each child and copies of the decree of dissolution and a state court order amending the decree the decree as amended by the related order granted him the right to claim the dependency_exemption for one of his children but was silent with respect to the other two children the forms were not signed by the custodial_parent he made no effort to obtain the signature of the custodial_parent on the forms or on any other document that might qualify as their substantive equivalent the taxpayer in neal relied on publications of the irs which he claimed required only that the noncustodial_parent attach to his returns a copy of the decree or order granting him the right to claim the dependency_exemption for his child the publications were not introduced into evidence based on certain testimony in the case we assumed without deciding that the irs’s publications required the custodial_parent to sign the pertinent decree or agreement we concluded that since neither the forms nor the decree and order were signed by the custodial_parent the taxpayer did not satisfy the requirements of sec_152 unlike the taxpayer in neal mr lovejoy does not rely on any irs publication to support his claim to the dependency_exemptions our review of the relevant irs publications reveals that the guidance given to taxpayers for the years at issue is less than clear and may even be misleading regarding the effect of a state court decree on the ability of the noncustodial_parent to claim the dependency_exemption for his or her child ’ the irs issued administrative guidance in the form of instructions to taxpayers to assist them in complying with the requirements of sec_152 for each of the years at issue see publication sec_501 exemptions standard_deduction and filing information for use in preparing returns and returns and publication sec_504 divorced or separated individuals for use in preparing returns and returns each of these publications states that the noncustodial_parent is treated as the parent who gave more than half the child’s support and therefore is entitled to claim the dependency_exemption for the child if the custodial_parent signs a statement agreeing not to claim the child’s exemption and the noncustodial_parent attaches this statement to his or her return in another section of the publications the irs addresses how a noncustodial_parent who has been awarded the right to claim the dependency_exemption for his or her child in a divorce decree or separation agreement may demonstrate his or her entitlement to the child’s dependency_exemption for example in publication exemptions standard_deduction and filing information for use in preparing returns the irs states as follows noncustodial_parent the noncustodial_parent will be treated as providing more than half of the child’s support if a decree or agreement went into effect after and it unconditionally states that the noncustodial_parent can claim the child as a dependent see also publication exemptions standard_deduction and filing information for use in preparing returns and publication divorced or separated individuals for use in continued - - unfortunately the fact that an irs publication is unclear or inaccurate does not help the taxpayer well-established precedent confirms that taxpayers rely on such publications at their peril administrative guidance contained in irs publications is not binding on the government nor can it change the plain meaning of tax statutes see 620_f2d_153 7th cir affg tcmemo_1978_426 tax information on individual retirement savings programs 495_f2d_175 5th cir tax guide for continued preparing returns none of these publications states how the signature requirement referenced earlier in the publications applies to the decree or agreement in contrast in publication divorced or separated individuals for use in preparing returns the irs revised its guidance to taxpayers to clarify that the decree or agreement on which the noncustodial_parent relies must contain the signature of the custodial_parent noncustodial_parent similar statement if your divorce decree or separation agreement made after unconditionally states that you can claim the child as your dependent you can attach to your return copies of the following pages from the decree or agreement instead of form the cover page write the other parent’s social_security_number on this page the page that unconditionally states you can claim the child as your dependent and the signature page with the other parent’s signature and the date of the agreement u s citizens abroad 330_f2d_91 9th cir affg tcmemo_1963_196 your federal_income_tax for individuals the authoritative sources of federal tax law are the statutes regulations and judicial decisions they do not include informal irs publications see zimmerman v commissioner 71_tc_367 affd 614_f2d_1294 2d cir sec_152 clearly reguires that the custodial_parent release the dependency_exemption for a child by signing a written declaration to that effect in order for the noncustodial_parent to claim the child’s dependency_exemption the control_over a child’s dependency_exemption conferred on the custodial_parent by sec_152 was intended by congress to simplify the process of determining who is entitled to claim dependency_exemptions for children of a marriage see h rept part pincite to make sec_152 work as intended that control must be preserved by insisting on adherence to the requirements of sec_152 simply attaching a state court order that is not signed by the custodial_parent to the return of the noncustodial_parent does not satisfy the express statutory requirements of sec_152 a although the permanent orders granted mr lovejoy the right to claim the dependency_exemptions for his children a state court cannot determine issues of federal tax law see 783_f2d_966 10th cir white v commissioner tcmemo_1996_438 citing with approval 327_us_280 ms miller’s contention that she was entitled to claim the dependency_exemptions for her two children originally was based on a section of the udma’ which provides a parent shall not be entitled to claim a child as a dependent if he or she has not paid all court-ordered child_support for that year colo rev stat sec ms miller contended that mr lovejoy did not comply with his child_support_obligations and therefore under the operative provisions of the udma he forfeited his right to the dependency_exemptions arguably awarded to him by the permanent orders if we accepted ms miller’s statement of the issue we would find ourselves in the middle of a child_support fight similar to that which congress intended to remove from the federal courts when it amended sec_152 in instead we have framed the issue as it should be framed did the noncustodial_parent do what was necessary to satisfy sec_152 because we conclude that he has not done so in this case we need not decide the child_support dispute presented to us by ms miller colo rev stat secs through tt is questionable whether state law can impose the continued - - since mr lovejoy did not satisfy the requirements of sec_152 he is not entitled to claim the dependency_exemptions with respect to his children for either or as the custodial_parent ms miller is entitled to the exemptions under federal_law we have carefully considered all remaining arguments made by the parties for a result contrary to that expressed herein and to the extent not discussed above find them to be irrelevant or without merit continued additional requirement that the noncustodial_parent timely pay his child_support_obligations in order to claim the dependency_exemption for a minor child under sec_152 see u s const art vi sec_2 783_f2d_966 10th cir white v commissioner tcmemo_1996_438 citing 327_us_280 nieto v commissioner tcmemo_1992_296 see also bittker lokken federal taxation of income estates and gifts par pincite and 3d ed ‘2however mr lovejoy may have a remedy in state court see colo rev stat sec which provides in part that a parent shall not be entitled to claim a child as a dependent if claiming the child as a dependent would not result in any_tax benefit to reflect the foregoing the prior opinion in these cases and the concessions by the parties decisions will be entered under rule
